SENTENCIA
Luis Julio González Navarrete fue acusado, hallado culpable y sentenciado por el Tribunal Superior, Sala de Mayagüez, de infringir el Art. 404 de la Ley de Sustancias Controladas, 24 L.P.R.A. see. 2404. La sentencia de dos (2) años de reclu-sión le fue suspendida.
Inconforme, en su apelación discute dos errores que exa-minaremos a continuación.
PRIMER ERROR: Erró el Hon. Tribunal de Instancia al denegar una Petición Sobre Supresión de Evidencia y admi-tir la droga ocupada; cuya ocupación fue producto de una intervención ilegal e irrazonable por parte de un oficial poli-ciaco de Puerto Rico, basada dicha intervención en una que-rella legal en su inicio y que luego del inicio de la misma por los hechos ocurridos imposibilitan al policía de intervenir con el acusado y peticionario y mucho menos efectuar un registro en la persona de éste.
Un examen de los autos y de la exposición narrativa nos convence que el error no fue cometido. La prueba demostró un arresto y registro incidental justificado. Veamos.
*578El testigo José A. Ortiz Lugo declaró que mientras el 4 de octubre de 1983 caminaba a las 5:15 A.M. por la calle Bosque de Mayagüez, el conductor de una guagua blanca, tipo “Van”, manifestó que le iba a caer encima y a asaltar; que en dicho vehículo iban tres personas; que sólo podía reconocer al conductor que era grueso y trigueño; que también iba otro tipo como blanco pero, que no lo podría reconocer porque estaba obscuro el interior de dicha guagua; que los otros ocupantes le dijeron palabras obscenas; que el conductor se bajó e hizo mo-vimientos como para buscar algo dentro del vehículo; que se asustó, caminó rápido para evitar ser asaltado, apuntó la ta-blilla y llamó a la Policía; que al llegar el agente Jaime Muñiz. le narró lo sucedido y le suministró el número de la tablilla de la guagua; que mientras le contaba este incidente, pasó nueva-mente la guagua y él se lo dijo al agente; que entonces ambos se montaron en la patrulla, la siguieron y al detenerse ésta frente al Condominio El Carillón, el agente arrestó al conductor (el acusado); que al registrarlo le encontró en el “tenis” izquierdo una bolsa transparente de marihuana, y que desde que comenzó el incidente hasta que llegó el agente, trans-currieron aproximadamente como 14 minutos. El agente Mu-ñiz corroboró esta declaración.
Estos hechos, cuya veracidad no se cuestiona, son suficien-tes. El propio apelante admite en su alegato que el policía Muñiz “tenía una motivación válida para intervenir con él”. Su tesis, sin embargo, es que surgieron unos incidentes que paralizaron la autoridad legal del policía para seguir intervi-niendo, pues no le dio “motivo alguno para ello”. No tiene razón.
De los hechos narrados no hay base para apoyar tal enfo-que. El registro del acusado fue incidental a un arresto legal conforme la autoridad de la Regla 11 de Procedimiento Criminal. Bajo la misma un funcionario puede arrestar sin orden, cuando la persona hubiese cometido un delito grave, aunque no haya sido en su presencia, o cuando el funcionario tuviese mo-*579tivos fundados para creer que la persona que va a ser arres-tada ha cometido un delito grave, independientemente de que dicho delito se hubiese cometido o no en la realidad.
En Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985), aclaramos que la Policía “tiene [el deber] de investigar toda llamada telefónica e información brindada por la ciudadanía referente a posible actividad delictiva”; y que en situaciones como la de autos, es permisible un registro sin orden de la persona arrestada y del área circundante para evitar agre-siones o lesiones a los agentes, fugas y lograr evidencia susceptible de ser ocultada o destruirla. Véanse además Pueblo v. Rivera Rivera, 117 D.P.R. 283 (1986) y Pueblo v. Costoso Caballero, 100 D.P.R. 147 (1971). El policía Muñiz en cum-plimiento de su deber investigó, arrestó y registró al apelante González, válidamente. Tenía motivos fundados para creer que había cometido un delito grave en consideración a los antece-dentes y dolos que el testigo Ortiz Lugo le había suministrado, además de la identificación de la guagua, la cual correspondía a la descripción previa y número de tablilla. Sólo transcurrió un lapso de aproximadamente 14 minutos entre la tentativa de robo y la reaparición de la guagua.
Concluimos que el registro fue razonable, incidental y con-temporáneo a un arresto válido. El que no se determinara causa en la denuncia de tentativa de robo —aparentemente por la falta de interés del perjudicado— en nada afecta o al-tera la legalidad del arresto y registro.
r-H HH
SEGUNDO ERROR: Erró el Hon. Tribunal de Instancia al negarse a trasladar el caso a otra sala para la celebración del juicio en su fondo de la causa criminal que pesaba contra el acusado y peticionario aún cuando existió el hecho que en una de las etapas del caso cuando se discutiera una Petición Sobre Supresión de Evidencia, dicho magistrado presidió la vista habiéndose desfilado toda la prueba ante dicho magistrado y estando el caso señalado para verse por Tribunal de Derecho *580y luego de haber escuchado casi toda la prueba que desfilaría del caso el día de la celebración del juicio en su fondo.
El apelante alega violación al debido proceso de ley por el simple hecho de que ante el juez que se ventiló el caso también se discutió una moción de supresión de evidencia. Aduce que el magistrado conocía “casi toda la prueba”. Se apoya en Pueblo v. Toro Goyco, 84 D.P.R. 492 (1962). No tiene razón. No cabe la analogía de Pueblo v. Toro Goyco, supra. Los hechos son claramente distinguibles del presente caso. (1)
Como dijimos en In re Marín Báez, 81 D.P.R. 274, 287 (1959), “nunca ha sido ni es la norma constitucional que cual-quier contacto previo con la prueba, no importa su alcance y efectos, incapacite a un juzgador para dirimir posteriormente los méritos de una controversia”. Esa norma general es la prevaleciente en las reglas. Así, entre los fundamentos de in-hibición de la Regla 76 de Procedimiento Criminal no halla-mos sostén para la teoría del apelante. Por el contrario, la Regla 234 que gobierna el trámite a seguir en torno a una moción de supresión de evidencia, contempla la posibilidad de que se dilucide conjuntamente en la vista en su fondo. Esa práctica es frecuente. “En muchas ocasiones la prueba del fiscal en oposición de las pretensiones de la defensa es la misma que tiene para sostener la acusación y el juez recibe la prueba durante la vista del caso en su fondo. Normalmente no consti-tuye perjuicio para el acusado. Ver Dibella v. United States, *581369 U.S. 121 (1962).” Pueblo v. Flores Valentín, 88 D.P.R. 913, 914 (1963). Aparte de lo expuesto, concluir lo contrario promovería la práctica incontrolable de descualificar jueces. Finalmente, ¿cómo sostener que pueda haber una infracción constitucional porque el juicio sea ventilado ante el mismo juez que separadamente declaró sin lugar la supresión, y no la haya en ocasión de plantearse la cuestión durante el proceso?
En resumen, el error no fue cometido. El apelante reclama de forma general el derecho. No aduce ni nos ha demostrado perjuicio específico alguno. Salvo que entremos en el campo de la especulación o en el fascinante laboratorio académico, el planteamiento carece de méritos.
I — I HH HH
TERCER ERROR: Erró el Hon. Tribunal de Instancia en la apreciación de la prueba.
El apelante se basa en que el testigo Ortiz Lugo se contra-dijo, pues informó una tablilla distinta —omitió un dígito— y porque alegadamente le dijo al policía Muñiz, al detener éste la guagua, que el conductor no era quien lo trató de asaltar.
El planteamiento se reduce al valor probatorio y a la cre-dibilidad. En el presente caso el tribunal de instancia la aqui-lató. Creída la prueba de cargo por el juzgador que vio y escu-chó a los testigos declarar, no debemos intervenir con esa de-terminación salvo error manifiesto, prejuicio, parcialidad o pasión. Véase Pueblo v. De Jesús Rivera, 113 D.P.R. 817 (1983).
Se confirma la sentencia apelada.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario General Interino, El Juez Asociado Señor Rebollo López disiente reservándose el derecho de emitir opinión al efecto en el futuro en cuanto al segundo señalamiento de error. El Juez *582Asociado Señor Hernández Denton disiente sin opinión es-crita. El Juez Presidente Señor Pons Núñez no intervino.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino
—O—

(1) Allí, el juez que presidió la vista de los casos en los cuales se en-contró culpable a Toro Goyco fue el mismo juez que investigó los casos y ordenó la presentación de las denuncias en su contra. Bajo las disposiciones entonces vigentes resolvimos que el juez que investigaba unos hechos tenía que determinar que “se había cometido un delito y que el acusado era el pre-sunto ‘culpable’ ”. Pueblo v. Toro Goyco, 84 D.P.R. 492, 495 (1962). Bajo esa encomienda declaramos que el juez que investigaba el caso criminal no debía ser el juzgador. Es de señalar que el grado de intervención en Pueblo v. Toro Goyco, supra, fue más activo, ya que el juez investigó personalmente el caso y existía “la posibilidad de que en su mente quedaran grabadas las impre-siones que pudieran influir en la apreciación que hizo de la prueba el día que se ventiló el caso”. Pueblo v. Toro Goyco, supra, pág. 496.